The trial judge was clearly right in refusing to permit Albert Mason to testify the impression made on his mind by what he said deceased did when he picked up a rock. Men are neither condemned nor exonerated by the impression made on the mind of another. The decision in the Latham case to the contrary is not the law.
So the court was correct in excluding the testimony of Mrs. Mason as to deceased being a dangerous, etc., man. The cases cited by Judge Davidson do not so hold. They are not in point.
About the only just criticism of the court's charge is in the second paragraph of the eighth subdivision, wherein he submits the converse of the first paragraph in Nos. (1), (2) and (3) in not following "if you believe" with "or have a reasonable doubt." It may be that taking the charge as a whole this even was supplied.